Citation Nr: 0731263	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972 and from March 1973 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2002 rating determination by the above Regional Office 
(RO).  The veteran testified at a hearing held at the Atlanta 
RO in June 2007, before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran in this case seeks an increased evaluation for 
service-connected sarcoidosis.  In that regard, she contends 
that her current symptoms are more severe than is reflected 
by the 30 percent schedular evaluation now assigned.

During a Travel Board hearing in June 2007, the veteran 
testified that she had been in receipt of Social Security 
Administration (SSA) disability benefits since 1980.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, as the SSA records are potentially 
relevant, to the extent that they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claim, they must be obtained.  

Also during the hearing the veteran reported that she was 
receiving regular treatment for sarcoidosis from private 
physicians and had received recent treatment from VA Medical 
Centers in Columbus and Montgomery.  The Board notes that VA 
Form 4142s, dated in February 2007, authorizing release of 
information from Martin Army Hospital and private physician, 
B.M.P. remain unexecuted and there is no evidence that the RO 
has otherwise attempted to obtain these records.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these reports as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claim.  

In addition, the veteran has not been afforded a VA 
examination since 2002.  The claims folder indicates that in 
February 2004 the RO requested that the claims file be sent 
for review and medical opinion by a VA examiner.  However, 
the Board can find no copy of the 2004 VA opinion in the 
veteran's claims file, and there is written notation that the 
report could not be found.  The Board also notes that there 
was no specific mention of the requested medical opinion in 
the subsequent statement of the case (SOC) issued in December 
2004.  

Finally, the Board notes that sarcoidosis is rated on the 
basis of either symptoms or clinical findings of pulmonary 
sarcoidosis under Diagnostic Code (DC) 6846; as chronic 
bronchitis under the provisions of DC 6600; or on the basis 
of extra-pulmonary involvement under the specific body system 
involved.  See 38 C.F.R. § 4.97 (2007).  Based on a review of 
current evidence of record, it would appear that the veteran 
is no longer taking prednisone or any other steroid for 
control of her service-connected sarcoidosis.  Therefore, to 
properly evaluate her disability it is necessary to have a 
complete history and description of the medications that she 
has been taking since the claim was filed in 2001.  Also, 
there remains some question as to whether pulmonary function 
tests have indicated an FEV-1 at the value required for a 
higher rating under DC 6600; therefore, it is necessary to 
obtain a current pulmonary function test.

To ensure that the record reflects the current severity of 
the veteran's condition, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
her examination in 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's Social Security 
Administration records, to include 
underlying medical records associated 
with the pertinent administrative 
decision, and include them in the claims 
folder.  

2.  Ask the veteran to provide any 
medical records, not already of record, 
pertaining to relevant post-service 
treatment or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on her behalf.  Thereafter, 
undertake all necessary development to 
obtain all outstanding pertinent medical 
records, particularly to include (but not 
limited to) all outstanding treatment 
records from Martin Army Hospital, the 
veteran's private physician Dr. B.M.P. 
and the VA Medical Centers in Columbus 
and Montgomery.  In any case, document 
attempts to ensure all contemporary 
records of pertinent VA treatment or 
evaluation are associated with the claims 
file.  If any pertinent evidence 
identified by the veteran cannot be 
obtained, inform the veteran and her 
representative and request that they 
submit the outstanding evidence.

3.  Afford the veteran a VA examination 
to determine the nature and severity of 
her sarcoidosis.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  The 
veteran should be afforded any and all 
necessary testing including pulmonary 
functioning tests, using the nomenclature 
provided by the Schedule for Rating 
Disabilities to evaluate pulmonary 
disorders, that is, the FEV-1, FVC; DLCO 
(SB); and maximum exercise capacity in 
terms of ml/kg/min oxygen consumption, 
along with the presence or absence of 
cardiorespiratory limitation.  

Following completion of the examination, 
the examiner should specifically describe 
any and all symptomatology directly 
attributable to sarcoidosis.  The 
examination report should be very 
specific in documenting and describing 
the medications that the veteran has 
taken since 2001, and what medications 
she currently uses.  It should be 
specifically noted whether the veteran 
requires systemic high dose (therapeutic) 
corticosteroids for control of the 
disease.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and her 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

